DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the output of information indicating that a pulse of the user is abnormal when a value of the extracted indicator “equals a value indicating an occurrence of an abnormality”. It is unclear whether the indication of abnormality occurs only when the indicator equals this value or when it meets and exceeds this value. Since the specifications generally talks about when certain parameters exceeds a threshold (see [0090-91] of printed publication), it appears that the latter interpretation is appropriate. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) extracting an indicator related to the functionality of respiratory organs of a user and performing processing based on the indicator extracted. These limitations covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of an indicator extraction unit and a processing unit, nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. The claim only recites two additional elements - the processor and a sensor for obtaining blood pressure waveforms. These 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In addition, the use of a non-invasive sensor configured to continuously measure blood pressure waveforms is well known, routine, and conventional, as evidenced by the teachings of Sun (US 2006/0195035) which teaches a non-invasive wrist radial artery blood pressure waveform measuring apparatus for continuously measuring BP waveforms (claim 1). Furthermore this sensor is incorporated as part of data-gathering, which is an insignificant extra-solution activity to the judicial exception. Similarly, outputting information indicative of the result is considered to be insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. As discussed above, the additional elements amounts to no more than applying the exception using a generic computer component. This cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims merely expand on the particulars of the abstract idea itself, such that they are also insufficient to amount to significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 10/26/21 have been fully considered but they are not persuasive.
Applicant has argued that the incorporation of a sensor does not fall under generic computer components. However, the sensor claimed is considered to well known, routine, and conventional, as evidenced by Sun above. Moreover its incorporation into a data gathering device is considered to be an insignificant extra-solution activity.
Applicant has also argued that the claimed invention leads to an improvement in the blood pressure and analysis technology. The examiner does note that there is no prior art rejection remaining. However, the current arguments to its improvements pertain to features that were not considered to be novel. Applicant is advised to tailor the arguments to show how the use of a “ratio between a pulse wave interval and a pulse pressure in the blood pressure waveform for a single heartbeat” to base an indicator leads to an improvement to the technology instead. In addition, arguments should point to “specific” improvements (e.g. an increase in accuracy by X%, ability to detect events with Y seconds) such that the purported improvements aren’t generic statements of being “quick”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/28/22